Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendment filed 08/17/2020 is acknowledged.
The rejection of claims under 35 U.S.C. 101 is withdrawn per claim amendments.
The rejection of claims under 35 U.S.C. 112 (b) is withdrawn per claim amendments.
The rejection of claims under 35 U.S.C. 103(a) is withdrawn per claim amendments.
Examiner’s Amendment
Mr. Joshua McCoy, Applicants’ representative, authorized the amendment to the Abstract on 01/26/2021.
Please replace the Abstract with the following:
This disclosure provides beverage compositions comprising a pectin, a first xanthan gum, optionally a second xanthan gum, and a non-nutritive sweetener, such as steviol glycosides and blends thereof.  These beverage compositions have improved mouthfeel properties.
Examiner’s Statement of Reasons for Allowance
	The closest prior art Delfosse et al. (US 2013/0171315) discloses a beverage composition containing a high intensity non-nutritive sweetener and one or more hydrocolloid. Delfosse et al. teaches of selecting the hydrocolloid for the group consisting of synthetic gum, apple or citrus pectin, xanthan gum or mixtures thereof. Pectin and xanthan gums having specific molecular weights as presently claimed are 
	The presently claimed beverage comprises pectin having a molecular weight in the range 50,000 -400,000 Da and xanthan gum having a molecular weight ranging from 25,000,000 -40,000,000 Da. The beverage includes a non-nutritive sweetener. The beverage also has a specific viscosity of about 1.0-1.5 cP and a coefficient of friction ranging from about 0.9-1.4. The beverage may comprise a second pectin and a second xanthan gum. The evidentiary reference (presented in the Final action); Garcia-Ochoa, F. et al. Biotechnol. Adv. 18: 549-579 (2000) discloses xanthan gum production, recovery and properties. However, the molecular weight distribution ranges from 2,000,000 to 20,000,000 Da.  Therefore, the claimed molecular weight of xanthan gum used in the claimed beverage is an unusual molecular weight for xanthan gum. 
	Considering the differences between the presently claimed beverage composition and that of the prior art, claims 1-2, 4, 6, 8, 10, 12-15, 17-18, 21, 24-25 and 27-28 are novel and unobvious. Claims 1-2, 4, 6, 8, 10, 12-15, 17-18, 21, 24-25 and 27-28 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791